Citation Nr: 1627055	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-27 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to May 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for depression/nervous condition.  (As the record shows other psychiatric diagnoses, the issue has been characterized, as stated on the preceding page, to reflect that the claim encompasses any psychiatric disability shown, however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

The Veteran's service treatment records (STRs) show he was seen in service for psychiatric complaints.  As noted above, the record shows he receives treatment for psychiatric diagnoses, including schizophrenia/psychosis.  The Veteran has not been afforded a VA examination to determine the nature and etiology of his psychiatric disability.  Under the circumstances outlined, the "low threshold" standard as to when an examination to a medical opinion is required is met.  Accordingly a remand for such examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, any outstanding records of psychiatric treatment the Veteran has received may contain pertinent information, and must be sought.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of postservice evaluations and treatment he has received for psychiatric disability (records of which are not already associated with the record), and to provide the releases necessary for VA to obtain the records of any such private evaluations and/or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record. If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:   

a. Please identify (by diagnosis) each psychiatric disability found or shown by the record during the pendency of the instant claim.  Please also indicate when each diagnosed entity was first manifested (as shown by the record).  

b. Please identify the likely etiology for each psychiatric disability entity diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is related to the Veteran's service (was incurred or aggravated therein) to include the psychiatric complaints noted therein?  If a diagnosed psychiatric disability entity is determined to be unrelated to the Veteran's service, please identify the etiology considered more likely.

The examiner must include rationale for all opinions, citing to supporting factual data as deemed appropriate. 

3. The AOJ should then review the entire record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

